Citation Nr: 1226680	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected moderate instability of the left knee. 

2. Entitlement to an initial rating in excess of 20 percent for service-connected moderate instability of the right knee. 

3. Entitlement to an initial rating in excess of 10 percent for service-connected retropatellar pain syndrome of the left knee. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected retropatellar pain syndrome of the right knee. 

5. Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus. 





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 2005.  He is the recipient of the Global War on Terrorism Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected left knee disability is manifested by minimal arthritis, and moderate instability and subluxation with range of motion from 0 degrees extension to 95 degress flexion at its most limited, including the effects of pain, fatigue, lack of endurance, weakness, and incoordination.

2. Service-connected right knee disability is manifested by minimal arthritis, moderate instability and subluxation with range of motion from 0 degrees extension to 120 degrees flexion at its most limited, including the effects of pain, fatigue, lack of endurance, weakness, and incoordination.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2011).

2. The criteria for an initial rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2011).

3. The criteria for an initial rating in excess of 20 percent for service-connected moderate instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4. The criteria for an initial rating in excess of 20 percent for service-connected moderate instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notice in August 2006, prior to the initial decision issued in December 2006.  

The Board observes that the August 2006 letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of how to substantiate disability ratings generally and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d at 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private and VA medical records, and the reports of August 2006 and December 2009 QTC examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the August 2006 and December 2009 VA examination reports each reflect that the claims file was reviewed.  The examiners then provided detailed current findings related to the current symptomatology of the Veteran's service-connected left and right knee disabilities.  There is nothing to suggest that either examiner's findings are not consistent with the other evidence of record or insufficient for determination of the appropriate rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 .  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 (i.e. the limitation of motion codes) for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  These criteria provide for a 20 percent rating for moderate recurrent subluxation or lateral instability and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5258.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

The Veteran's service-connected bilateral knee disabilities are each rated as 20 percent disabling for moderate instability under Diagnostic Code 5257 and 10 percent disabling for retropatellar pain syndrome pursuant to Diagnostic Codes 5299-5260.  38 C.F.R. § 4.71a.  The Veteran contends that the effects on his daily activities, e.g., standing, walking, sitting, and his need to wear a brace support higher ratings than those assigned.

The relevant evidence includes a QTC examination report from August 2006, VA examination report from December 2009, and VA and private treatment records.  The Board's review of this evidence indicates that ratings in excess of those assigned are not warranted.  

At the August 2006 VA examination, the Veteran complained of localized pain of 8 out of 10 on the pain scale.  He reported having trouble walking up and down stairs and sitting for long periods of time.  His gait was normal, and he did not require an assistive device during ambulation.  Range of motion of the left knee was from 0 degrees extension to 100 degrees flexion with loss of an additional 5 degrees due to pain, fatigue, and lack of endurance upon repetition.  No additional functional loss due to weakness or incoordination was observed.  

Range of motion of the right knee was from 0 degrees extension to 120 degrees flexion with no additional loss of function upon repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  Testing of the anterior cruciate ligament revealed moderate stability on the left and right.  Testing of the medial and collateral ligaments revealed slight instability on the left and right.  Testing of the medial and lateral meniscus indicated a moderate degree of abnormality.  The diagnosis was bilateral knee strain with moderate instability.

At the December 2009 QTC examination, subjective complaints included weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  The Veteran denied having heat, redness, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He reported experiencing flare-ups four times per day, reaching a 7 on the pain scale.  He described difficulty standing and walking for extended periods.  
The examiner observed the Veteran to have a normal gait and equal leg length, but also to require a cane for ambulation.  On both sides, the examiner noted tenderness, moderate subluxation, and locking pain.  Neither knee exhibited instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, genu recurvatum, crepitus, or ankylosis.  Range of motion was from 0 degrees extension to 135 degrees flexion, left and right with no additional loss of range of motion on repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  However, the examiner also noted additional loss of function after repetitive use due to pain, fatigue, and lack of endurance.

Testing of the anterior cruciate ligaments, medial and collateral ligaments, and medial and lateral meniscus were all within normal limits bilaterally.  The diagnosis was bilateral knee retropatellar pain syndrome with moderate instability and subluxation.  

A review of VA treatment records does not reveal findings pertinent to the rating criteria; minimal arthritis in both knee joints was found on X-ray.  However, the Board notes that the Veteran has been prescribed bilateral hinged knee braces.  Private treatment records reflect a diagnosis of arthritis, but no findings relevant to the criteria that demonstrate a severity of symptoms greater than discussed at VA examination.

In light of the above, the Board determines that ratings in excess of the 10 percent for retropatellar pain syndrome and 20 percent for moderate instability are not warranted for either knee.  A rating in excess of 10 percent under the criteria of Diagnostic Code 5260 is not warranted without flexion limited to less than 45 degrees; the Veteran's flexion at the least was to 95 degrees on the left and 120 degrees on the right.  Further, he had full extension to 0 degrees; thus, a separate compensable rating under Diagnostic Code 5261 is not appropriate.  Moreover, as the Veteran is receiving compensation for the limitation of motion of his left and right knees pursuant to Diagnostic Codes 5299-5260, a separate rating under Diagnostic Code 5003 for arthritis is not appropriate as such a rating is available only if there not a compensable rating assigned for limitation of motion. 
With respect to the Veteran's instability, the August 2006 VA examiner diagnosed moderate instability, and the December 2009 VA examiner stated that there was no change in diagnosis.  While VA treatment records dated from May 2009 onward report complaints of knee pain and referral and prescription of a knee brace, no specific notes regarding ligament laxity or instability are of record.  Accordingly, the Board determines that a rating in excess of 20 percent for moderate instability is not warranted for either the left or right knee. 

Additionally, although the Veteran was reported to experience locking pain at the December 2009 VA examination, no dislocation of the semilunar cartilage or effusion of the joint was noted.  At the August 2006 VA examination, while the examiner documented moderate abnormality of the medial and lateral meniscus, no pain or effusion was associated with the abnormality.  Accordingly, the Board finds that rating pursuant to Diagnostic Code 5258 is not warranted.

Finally, as the Veteran has not had surgical removal of cartilage or exhibits genu recurvatum, consideration of a rating under either Diagnostic Code 5259 or Diagnostic Code 5263 is not necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for his service-connected left and right knee disabilities.  Therefore, his claims must be denied.

Extra-schedular and TDIU 

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected left and right knee disabilities such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU and the record shows that he is currently employed.  Therefore, the issue is not raised by the record, and further consideration is not warranted.  
          

ORDER

An initial rating in excess of 10 percent for service-connected retropatellar pain syndrome of the left knee is denied.

An initial rating in excess of 10 percent for service-connected retropatellar pain syndrome of the right knee is denied.

An initial rating in excess of 20 percent for service-connected moderate instability of the left knee is denied.

An initial rating in excess of 20 percent for service-connected moderate instability of the right knee is denied.


REMAND

Regarding the Veteran's service-connected bilateral pes planus, the Board finds that a remand is in order.  The most recent VA examination addressing the Veteran's feet is from August 2006.  Since that time, while a diagnosis of pes planus or flat feet may be noted, no other competent medical evidence discusses the current symptomatology of the Veteran's service-connected bilateral pes planus.  Therefore, the Board determines that there is insufficient evidence of the current nature and severity to equitably decide the claim.  Consequently, the issue is remanded so that the Veteran may be afforded another VA examination.

Additionally, the record shows that the Veteran has been receiving treatment from within the VA Medical Center (VAMC) in Atlanta since May 2009.  The most recent VA treatment record is dated in January 2010; thus, all VA treatment records from the Atlanta VAMC should be associated with either the paper or virtual claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records for the Veteran from the Atlanta VAMC dated from January 2010 with either the virtual or paper file.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his service-connected bilateral pes planus.  The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should comment as to whether the pes planus is mild, moderate, or severe.  The examiner should note the presence and degree of deformity, pain, swelling, spasm, and callosities.  All necessary and requisite tests should be accomplished and documented.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


